Citation Nr: 0416667	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an initial rating for service-connected 
depression in excess of 10 percent from May 1, 1998, and 30 
percent from August 4, 2000.  

2.	Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia, with gastric ulcers.  

3.	Entitlement to an initial rating in excess of 10 percent 
for lumbar strain, with degenerative disc disease of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to October 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for depression, a hiatal hernia, and lumbar strain.  The 
veteran appealed the evaluations initially assigned for these 
disorders.  By rating decision dated in April 2002, the RO 
increased the evaluation of the veteran's depression, 
effective on August 4, 2000.  The veteran indicated that he 
wished to continue his appeal.  

The veteran testified at a videoconference hearing at the RO 
before a member of the Board in November 2002.  His 
testimony, and evidence submitted in connection with the 
hearing, raise a claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  This claim is referred to the RO for appropriate 
action.

The case was remanded by the Board in July 2003.  


FINDINGS OF FACT

1.	The veteran's lumbosacral spine disability was primarily 
manifested by pain on use without limitation of motion, 
muscle spasm or lack of lateral spine motion prior to 
February 2002.  

2.	The veteran's lumbosacral strain, with intervertebral disc 
disease is currently manifested by mild limitation of motion, 
positive straight leg raising testing, and two incapacitating 
episodes in the past 12 months.  

3.	The veteran's hiatal hernia is manifested by complaints of 
occasional dyspepsia, without persistence and not accompanied 
by substernal or arm or shoulder pain and not productive of 
considerable impairment of health.

4.	Prior to June 22, 2000, the veteran's psychiatric disorder 
was primarily manifested by a tense mood and complaints of 
depression. 

5.	Subsequent to June 22, 2000, the veteran's psychiatric 
disorder was primarily manifested by complaints of occasional 
sleep disturbance, problems with appetite and concentration, 
and a somber and tense mood.


CONCLUSIONS OF LAW

1.	For the period prior to February 26, 2002, the criteria 
for an initial evaluation in excess of 10 percent for a low 
back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5293, 5295 
(2002).  

2.	The criteria for an evaluation of not more than 20 percent 
for lumbosacral strain with degenerative disc disease of the 
lumbosacral spine, are met.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5295, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243, effective September 26, 
2003.

3.	The criteria for a rating in excess of 10 percent for 
hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).  

4.	The criteria for a rating in excess of 10 percent for a 
depressive disorder were not met prior to June 22, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2003).  

5.	The criteria for a rating in excess of 30 percent for a 
depressive disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In addition, the veteran was furnished a letter in May 
2001 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  He was asked to identify any additional evidence he 
would like VA to consider.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial denial of service connection was made in 1999, prior 
to the enactment of the VCAA.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  

Factual Background

An examination was conducted by VA in September 1998.  At 
that time, the veteran reported that, during service, he had 
developed mid-epigastric pain and heartburn, and upper 
gastrointestinal studies and endoscopy showed a hiatal hernia 
with stomach ulcers.  He was on medication.  He continued to 
have heartburn, with occasional diarrhea.  He denied nausea, 
vomiting, constipation, melena, hematemesis or other GI 
symptoms.  On examination, there was pain noted in the mid 
epigastrium, but there was no specific point tenderness, 
organomegaly, muscle spasm, guarding, masses, or hernia.  On 
musculoskeletal examination, the veteran reported having had 
low back pain since 1991 for which he received chiropractic 
treatment.  Since then, he had had flares of pain on an 
average of twice monthly, lasting around two days, for which 
he could not identify an aggravating factor and stated that 
the last time it was incapacitating was one year before.  His 
only medication for this was Tylenol, as needed.  Examination 
revealed pain around T12-L1, but there was no specific point 
tenderness, paraspinal muscle spasm, positive straight leg 
raising, radiculopathy or limitation of motion.  The veteran 
could toe and heel walk, squat and bear weight on each leg 
without evidence of pain.  The diagnoses were history of 
hiatal hernia, with stomach ulcers, under treatment, with 
esophagitis; and lumbar strain, with mild X-ray evidence of 
degenerative disk disease.  

A psychiatric examination was also performed by VA in 
September 1998.  At that time, the veteran indicated that he 
had had a six to seven year history of drinking and 
depression.  He stated that he was placed on medication for 
depression in 1993 and, at times, felt depressed with a 
general lack of interest.  He felt discouraged.  On mental 
status examination, he was alert and cooperative.  He was 
neatly, but casually, dressed.  He answered questions and 
volunteered information.  There were no loose associations or 
flight of ideas.  There were no bizarre motor movements or 
tics.  His mood was tense, and his affect was appropriate.  
There were no delusions, hallucinations, ideas of reference, 
or suspiciousness.  He was oriented in three spheres and 
memory for both remote and recent events was good.  Insight 
and judgment appeared to be adequate.  The diagnoses were 
alcohol abuse and depression, not otherwise specified, with 
anxiety features.  

Statements have been received from the veteran's employer and 
parents.  They indicated that the veteran was having 
difficulty maintaining employment due to his psychiatric 
disorder.  A statement was also received from Jane T. 
Carswell, M.D., who indicated that the veteran was under 
treatment for depression and alcoholism.  

In an August 1999 statement, the veteran's psychotherapist 
indicated that the veteran had sporadically undergone 
psychotherapy since October 1997.  She believed that the 
veteran needed regular psychotherapy.  

The veteran was hospitalized at a private facility in January 
2000.  At that time, he complained of burning epigastric pain 
for approximately 12 hours prior to arrival.  There was no 
radiation of pain, but some nausea and multiple episodes of 
vomiting.  Examination of the abdomen showed epigastric 
tenderness, with normal bowel sounds.  There was no rebound 
tenderness, no guarding, no flank tenderness, no distension, 
and no tympany.  The veteran was given medication and his 
condition improved by the next morning.  The diagnosis was 
gastritis, with hemorrhage.  

The veteran was hospitalized at a VA facility in January 
2000.  His history of depression was reviewed.  He had been 
treated for alcohol dependency in April 1999 and had self-
referred to a private treatment program soon after that.  He 
was subsequently sober for a month, then relapsed.  He 
reported feeling depressed and worse after drinking.  On 
mental status examination, he was noted to be disheveled, but 
his speech was coherent.  His affect was bland and dysphoric.  
His mood was depressed.  His thoughts were goal-directed and 
non-psychotic.  He was denying any suicidal or homicidal 
ideation.  He was alert and oriented, times three.  Cognition 
was grossly intact.  The veteran was admitted to the 
psychiatric service for detoxification purposes.  He 
essentially completed this without any adverse effects.  It 
was noted that he appeared to be somewhat depressed.  The 
veteran entered into a contract regarding alcohol 
rehabilitation, but was discharged from the hospital due to 
financial concerns.  His prognosis was guarded.  

A spinal examination was conducted by VA in June 2000.  At 
that time, the veteran related a long history of recurrent 
repetitive injury and back pain.  He stated that he continued 
to have problems with his back, and stated that he had 
reinjured it four weeks earlier while doing some minor 
lifting.  He stated that he got a little pain in the morning, 
some stiffness when he got out of bed several times per week, 
and increasing symptomatology throughout the day, until he 
had back pain at the end of every day.  He took medication 
twice per day and wore a back brace.  He also saw a 
chiropractor on a regular basis, twice per week, and received 
treatment with a TENS unit.  He stated that the pain radiated 
to his hips bilaterally several times per week.  He lost 
about two to three weeks of work per year.  X-ray studies 
taken at the time of his most recent examination revealed 
some degenerative disc and degenerative joint changes in the 
lumbosacral spine.  On examination, the back was of normal 
appearance.  There was no paravertebral, sacroiliac or 
sciatic notch tenderness.  Forward flexion was to 90 degrees.  
Lateral flexion was to 30 degrees, with no difficulty 
whatever.  He could heel and toe walk with no difficulty.  He 
did straight leg raising to 90 degrees bilaterally, with no 
complaints of discomfort.  Extensor hallucis longus power was 
rated as normal bilaterally.  He had normal motor and sensory 
examinations of the lower extremities.  The diagnosis was low 
back strain, with degenerative joint disease and degenerative 
disk disease, by X-ray study, with normal examination today.  

An examination for esophagus and hiatal hernia disorders was 
conducted by VA in June 2000.  At that time, the veteran gave 
a long history of postprandial and nocturnal dyspepsia, with 
gastroesophageal reflux disease symptoms.  He had been 
demonstrated to have a hiatal hernia on testing.  He had had 
one episode of gastritis in January 2000, for which he was 
hospitalized.  An upper gastrointestinal series (UGI) study 
showed gastritis, with some hematemesis, with blood in the 
stomach, but no mention of active peptic ulcer disease.  
Since that time, he was treated with medication with fair 
control of his dyspepsia.  He did; however, continue to have 
nocturnal dyspepsia, almost every night.  He continued to 
smoke cigarettes and drink coffee as well as to eat fried and 
greasy foods, which were considered to be known aggravating 
factors in patients with acid peptic disease.  He had had no 
recurrent episodes of hematemesis and stated that once or 
twice, he got postprandial dyspepsia.  He stated that this 
always related to stress and food intolerance.  On 
examination, the abdomen was normal in appearance.  There was 
slight tenderness in the epigastrium to deep palpation.  
There were good bowel sounds in all four quadrants.  There 
were no organomegaly, mass or tenderness noted.  The stool 
was negative for occult blood.  The diagnosis was hiatal 
hernia, status post Nissen plication, with gastroesophageal 
reflux disease and symptomatology with no recent evidence of 
peptic ulceration.  

A psychiatric evaluation was conducted by VA in June 2000.  
At that time, the veteran stated that he had had difficulty 
for the past 10 years with depression.  He stated that 
sometimes he did not feel like getting out of bed.  He slept 
too much at times, and at other times he could not sleep.  
His appetite was similar.  Concentration was poor and he had 
some crying.  There was no suicidal ideation.  There was some 
decreased in interest.  He began to drink and continued to do 
so.  He had been through detoxification twice, the last time 
being a year ago at a VA facility.  He had never had delirium 
tremens.  He stated that he was moody and that he had been 
fired three times from jobs, mainly because he missed work 
because of drinking.  He was taking Paxil for depression.  On 
mental status examination, he was alert, cooperative and soft 
spoken.  He was neatly dressed and answered questions and 
volunteered information.  There were no loose associations or 
flight of ideas.  There were no bizarre motor movements or 
tics.  Mood was somewhat tense, affect was appropriate.  
There were no delusions, hallucinations, ideas of reference 
or suspiciousness.  He was oriented times three and memory 
for both remote and recent events was good.  Insight and 
judgment appeared to be adequate.  There were no suicidal or 
homicidal ideation.  The diagnoses were depression, not 
otherwise specified, and alcohol abuse.  His Global 
Assessment of functioning (GAF) score was 60, with moderate 
symptoms and difficulty with social and occupational 
functioning.  It was commented that the veteran's alcohol 
abuse aggravated his depressive condition, but that the GAF 
score was a reflection of his depressive disorder, 
independent of his substance abuse.  

The veteran was hospitalized at a private facility in August 
2000.  He had made a suicidal gesture after reportedly 
drinking daily for several days.  When he was examined after 
hospitalization, he had no recollection of trying to hang 
himself and stated that his wife misunderstood and that he 
was making a leash for his puppy.  He stated that he had 
returned home intoxicated and his wife was very angry at him, 
threatened to leave him and started packing her bags.  He 
admitted to being irritable with his family and having 
conflicts at home.  His wife constantly argued and his 
children argued when they visited.  He stated that these 
arguments bothered him.  On mental status examination, he was 
alert and ambulatory.  He was very soft spoken, almost 
inaudible at times.  His thought process was coherent and he 
denied auditory or visual hallucinations.  He was oriented to 
time, place person and circumstances.  His mood and affect 
were depressed, but without suicidal or homicidal ideation or 
plans.  Insight and judgment were quite limited.  Memory was 
impaired with alcoholic amnesia, but concentration was noted 
to be intact.  

During the course of the veteran's hospitalization, he was 
placed on close observation to monitor signs and symptoms of 
withdrawal and suicidality.  Medical detoxification was 
initiated.  His history of hiatal hernia was noted and his 
complaints of epigastric discomfort were treated with 
medication.  He was cooperative and participated in 
individual and group therapy sessions.  His admission was on 
an involuntary status and at his court hearing, further 
court-committed outpatient treatment was ordered.  On 
discharge, he was alert and ambulatory.  He was coherent and 
cooperative, with the treatment.  He was oriented in all 
spheres.  He seemed to comprehend the aftercare plan ordered 
by the court.  Mood and affect were euthymic.  There was no 
evidence of psychotic symptomatology and no further suicidal 
or homicidal ideation noted.  The discharge diagnoses were 
mood disorder, secondary to alcohol abuse; dysthymic 
disorder; and alcohol abuse.  The GAF score at discharge was 
45.  

A spine examination was conducted by VA in February 2002.  
The veteran complained of pain in the back, weakness, 
stiffness, fatigability and lack of endurance.  The veteran 
was not able to take strong medication for his back pain due 
to his stomach disorder.  He had flare-ups that could last 
two to three weeks.  These were alleviated by rest, heat, 
lying on the floor, and medication.  During flare-ups, he was 
stopped completely from working; he would go to a 
chiropractor, take medication, and use heat on his back.  He 
had recently lost two jobs due to missing time.  He used a 
back brace, but had had no recent surgery.  Regarding 
functional assessments, the veteran stated that he had 
recently lost two jobs and that his back gave him pain often 
enough and flare-ups often enough that he had difficulty 
holding his job.  Between flare-ups, he indicated that he 
could do his job if he was not having a flare-up.  On 
physical examination, straight leg raising was limited on the 
right to 55 degrees, and on the left to 65 degrees.  
Palpation of the back revealed more tenderness along the 
spinous processes of the lumbosacral spine and in the 
paravertebral muscle area.  He denied tenderness in the 
sciatic notches or in the sacroiliac joints.  Backward 
flexion was accomplished to 35 degrees; left lateral flexion 
was to 40 degrees; right lateral flexion to 45 degrees; and 
forward flexion to 80 degrees.  The motion was accomplished 
to when pain was noted by the veteran; he did not go farther.  
He stated that, during a flare-up, he could not bend.  No 
painful motion was found, except on straight leg raising.  
Neurologically, the veteran had no reflexes that reacted.  
The diagnosis was lumbosacral spine strain, with history of 
degenerative disc disease and degenerative joint disease.  It 
was noted that the veteran had a very rapid heart rate on 
examination, which could indicate that he had taken 
medication for back pain prior to the evaluation.  

An examination to evaluate the veteran's esophagus and hiatal 
hernia was conducted by VA in February 2002.  The veteran 
dated that he had dysphagia, more with solid food.  It had 
not been a routine problem, coming on once or twice per week, 
and was usually mild.  He had epigastric pain almost daily 
prior to most meals.  He reported hematemesis on two 
occasions over the past year, and associated this with a 
stomach virus.  He had reflux almost every night, and 
occasionally during the daytime.  He also reported a lot of 
nausea, vomiting and diarrhea, on an almost daily basis.  He 
was currently on a new medication, Aciphex, although he 
stated that his previous medication, Prilosec had helped his 
stomach better.  On examination, he weighed 145.5 pounds, 
with a maximum weight over the past year of 148 pounds.  He 
appeared to be in good health, thin and alert.  There was 
epigastric tenderness on examination of the abdomen, but no 
rebound tenderness.  The diagnoses were hiatal hernia, with 
reflux, and history of peptic ulcer disease.  

A psychiatric examination was conducted by VA in February 
2002.  It was noted that the veteran's records were reviewed 
prior to the examination.  He stated that he had had 
difficulties over the past 12 years and stated that his 
condition was now about the same, stating that he did not do 
much and had no interest.  He reported that his sleep, 
appetite and concentration were sporadic.  He stated that he 
had made a suicide attempt three years earlier, for which he 
had been hospitalized, but had not had any panic attacks.  He 
reported having gone through detoxification four times and 
had been sober for three months.  He was treated on an 
outpatient basis at a VA medical facility where he was seen 
every three months, and was taking medication, but was not 
certain that this helped.  He was not currently employed, but 
had worked construction in the past.  He was not currently 
working because of involvement in a motor vehicle accident in 
December 2001, and planned to return to work when he was 
physically able to do so.  He resided at a residential 
facility for treatment of his alcohol problem, where he had 
been since earlier in the month.  He had been married twice 
and had three children with whom he reported being close.  

On examination, the veteran was alert and cooperative.  He 
answered questions and volunteered information.  There were 
no looseness of associations or flight of ideas.  No bizarre 
motor movements or tics were noted.  His mood was somber and 
a bit tense.  Affect was appropriate.  He had no nightmares, 
flashbacks, or intrusive thoughts.  No homicidal or suicidal 
ideation.  There were no delusions, hallucinations, ideas of 
reference, or suspiciousness.  He was oriented times three.  
His memory was good and his insight and judgment appeared to 
be adequate.  The diagnoses were depression, not otherwise 
specified, and alcohol dependence, in early remission.  His 
GAF score was 55, with some serious symptoms and difficulty 
in holding a job.  This score was found to be entirely 
related to his depression, which appeared to be independent 
of his drinking.  It was noted that if the veteran started 
drinking again, the depression would be aggravated.  The 
prognosis was guarded.  

A videoconference hearing was conducted in November 2002.  At 
that time, the veteran testified that he has been receiving 
ongoing treatment at a VA medical facility.  He spoke of the 
medication that he took for his various service connected 
disabilities and related that he wore a back brace when he 
worked.  He stated that he had been fired from his most 
recent employment two weeks earlier, which had been through a 
temporary employment agency.  

A statement, dated in December, was received from the 
veteran's therapist.  She stated that she had been treating 
the veteran at intervals since 1996 for depression and 
anxiety.  She indicated that the veteran had been unable to 
maintain employment due to his depression and stress related 
physical illnesses and that he had a tendency to self-
medicate with alcohol, which only exacerbated his depressive 
disorder.  She concluded that the veteran's depression showed 
little improvement over the years regardless of treatment and 
that extended psychotherapeutic treatment was needed.  

An occasional employer submitted a statement in December 
2002, indicating he has had to let the veteran go several 
times due to absenteeism.  He did not feel the veteran was 
able to perform in a regular work environment.

VA outpatient treatment records, dated from August 2000 to 
April 2003, have been received.  These records primarily show 
treatment for the veteran's psychiatric disorder as well as 
treatment for disabilities unrelated to the appeal.  In 2002, 
treatment was rendered for the residuals of a hand injury as 
well as management of his medications.  In February 2003, it 
was noted that the veteran felt nervous and scared, with 
anxiety and that the medications for his gastrointestinal 
disorders were not working as well as medications previously 
prescribed.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Low Back Disorder

Service connection for lumbar strain, with mild degenerative 
disc disease, was established by rating decision dated in 
February 1999.  A noncompensable evaluation was initially 
assigned, but this rating was increased to 10 percent 
disabling by the rating decision in April 2002, effective the 
date of the original grant.  It is noted that the criteria 
for evaluating disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg.  51454-51456 
(August 27, 2003).  It should be pointed out that the revised 
rating criteria may not be applied to a claim prior to the 
effective date of the amended regulation.  See 38 U.S.C.A. 
§ 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5292, provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5293, provided that mild 
intervertebral disk syndrome warranted a 10 percent rating.  
Moderate intervertebral disc syndrome, with recurring 
attacks, was rated as 20 percent disabling.  A 40 percent 
evaluation was warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseases 
disc) and little intermittent relief.

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provided that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provided that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent required 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  The United States Court of 
Appeals for Veterans Claims (Court) held that a diagnostic 
code based on limitation of motion of a joint did not subsume 
38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, which prohibits 
rating the same disability under different diagnoses, did not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet.  App. 202, 206 
(1995).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that an evaluation of 20 percent is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6  
weeks during the past 12 months; and an evaluation of 60  
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. 

Analysis of the veteran's low back disorder shows that in 
June 2000, the veteran complained of pain on motion and on 
use, at times.  Examination showed no significant limitation 
of motion, no complaints of discomfort and negative straight 
leg raising testing.  Under the criteria in effect prior to 
September 2002, pain on motion warrants a 10 percent 
evaluation under both the diagnostic criteria for lumbosacral 
strain and intervertebral disc disease.  A higher evaluation 
would require such symptoms as muscle spasm, loss of lateral 
spine motion, moderate limitation of motion recurring attacks 
of moderate intervertebral disc syndrome.  As these symptoms 
were not demonstrated on examination in June 2000, a rating 
in excess of 10 percent was not warranted on the basis of 
this evaluation.  

In February 2002, the veteran was again evaluated by VA.  At 
that time, straight leg raising was limited to 55 degrees on 
the right and 65 degrees on the left.  The veteran's back 
motion was slightly limited to 80 degrees of forward flexion, 
with lateral flexion to be slightly limited to the left, with 
no apparent limitation of extension backward.  Muscle spasm 
was not demonstrated.  Therefore, a 20 percent rating was not 
warranted under the criteria for lumbosacral strain.  The 
veteran did have complaints of recurring attacks of 
intervertebral disc disease.  Thus, a 20 percent rating 
(moderate, with recurrent attacks) is warranted based upon 
this examination using the criteria in effect prior to 
September 2002.  

In September 2002, criteria for the evaluation of the 
veteran's low back disorder were revised.  A 40 percent 
rating under this criteria requires incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  The veteran's episodes do 
not meet this criteria.  Therefore, a rating in excess of 20 
percent is not warranted.  

The criteria for intervertebral disc disease were again 
revised in September 2003.  That criteria includes specific 
limitation of motion figures, which, in accordance with the 
findings on the examinations in 2000 and 2002, have not been 
met for either a 20 percent rating or a 40 percent rating 
under the newest criteria.  The criteria for incapacitating 
episodes is the same as that noted in the September 2002 
evaluation criteria that has previously been discussed.  
Therefore, a rating in excess of 20 percent is not warranted 
under the newest criteria.  

Hiatal hernia 

Service connection for hiatal hernia, with stomach ulcers, 
was established by rating decision dated in February 1999.  A 
noncompensable evaluation was initially assigned, but this 
rating was increased to 10 percent disabling by the rating 
decision in April 2002, effective the date of the original 
grant.  

For a hiatal hernia, with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health, a 60 percent rating is warranted; for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent evaluations is warranted; with two or 
more of the symptoms for the 30 percent evaluation of less 
severity, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.  

On examination in June 2000, the veteran had complaints that 
his gastrointestinal disorder bothered him, primarily at 
night, several times per week.  He also stated that he had 
occasional hematemesis, but that his condition was under fair 
control with medication.  His disorder was not accompanied by 
any arm pain and not shown to be productive of considerable 
impairment of health.  Therefore, the criteria for a 30 
percent rating were not met at that time.  While some of his 
symptoms may have increased to some extent by the time he was 
examined in February 2002, he still did not manifest 
disability meeting the criteria for a 30 percent evaluation.  

Depression

A 10 percent rating is warranted for a depressive disorder 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; where symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted for 
a depressive disorder with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability, and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike settings); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9434 (2003).  

The veteran's depressive disorder was evaluated as 10 percent 
disabling until August 2000, when the rating was increased to 
30 percent, effective at the time of his hospitalization for 
a suicidal gesture that month.  The veteran's ratings are to 
be evaluated at both stages.  

On examination by VA on June 22, 2000, the veteran's mood was 
tense and he had complaints of depression, but there were no 
manifestations of  such symptoms as suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss.  His 
GAF score was 60, which was noted to correspond to moderate 
disability.  As such, the criteria for a 30 percent 
evaluation were not met at that time.  Following his 
hospitalization, the rating for his disorder was increased to 
30 percent.  In the judgment of the undersigned, the criteria 
for a 30 percent rating were more nearly approximated by the 
symptoms reported in the June 2000 examination, and the 30 
percent rating should be effective then.  
On examination in February 2002, the veteran had complaints 
of occasional sleep disturbance and some problems with 
appetite and concentration.  His mood was found to be somber 
and tense, but criteria for a 50 percent rating such as a 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking were not shown.  Under these circumstances, 
a rating in excess of 30 percent is not warranted.  


ORDER

A 20 percent rating for lumbosacral strain, with 
intervertebral disc disease, is granted from February 26, 
2002.  The appeal is granted to this extent, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

A rating in excess of 10 percent for hiatal hernia is denied.  

A 30 percent rating for a depressive disorder is granted from 
June 22, 2000, and a rating in excess of 30 percent for a 
depressive disorder is denied subsequent to that time.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



